NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 13-1911
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                                  KEITH HONAKER,
                                                           Appellant
                                     _____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                              (D.C. No. 2-11-cr-00216)
                  District Judge: Honorable Maurice B. Cohill, Jr.
                                  _____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 21, 2014
                                   ______________

Before: FUENTES and FISHER, Circuit Judges, and JONES, II, District Judge.1

                                 (Filed: April 24, 2014)
                                    ______________

                                       OPINION
                                    ______________

FUENTES, Circuit Judge.

      Keith Honaker appeals the District Court’s denial of his motion to dismiss his

criminal complaint. Finding no error, we affirm the District Court.2

1
 The Honorable C. Darnell Jones, II, United States District Judge for the Eastern District
of Pennsylvania, sitting by designation.
                                             I.

       A grand jury indicted Honaker for knowingly failing to register as required by the

Sex Offender Registration and Notification Act (“SORNA”), 18 U.S.C. § 2250(a).

Honaker was required to register as a result of committing a sex offense several decades

before the enactment of SORNA in 2006. However, pursuant to the authority delegated to

him under the statute, the Attorney General has promulgated rules making SORNA

applicable to those who committed pre-enactment sex offenses. See 73 Fed. Reg. 38030-

01, 38035-36 (July 2, 2008).

       Honaker moved to dismiss the indictment on the grounds that SORNA violated the

nondelegation doctrine by delegating to the Attorney General the authority to determine

the applicability of SORNA to offenders, such as Honaker, who were convicted of a sex

offense before SORNA was enacted. The District Court denied that motion. See United

States v. Honaker, 2012 WL 2952367 (W.D. Pa. July 19, 2012). Honaker then entered

into a conditional plea agreement, preserving his right to appeal the denial of his motion

to dismiss. The District Court sentenced Honaker to 30 months’ incarceration, to be

followed by a life-time term of supervised release.

       Honaker now appeals the denial of his motion to dismiss that indictment. On

appeal, his sole argument is that Congress violated the nondelegation doctrine when it

delegated to the Attorney General the authority to determine the applicability of

SORNA’s registration requirements to pre-SORNA sex offenders.


2
  The District Court had jurisdiction over this case under 18 U.S.C. § 3231. We have
jurisdiction over this appeal under 28 U.S.C. § 1291.
                                             2
       While Honaker’s appeal was pending, we decided United States v. Cooper, ---

F.3d---, 2014 WL 1386816 (3d Cir. Jan. 8, 2014), in which we squarely held that

“SORNA does not violate the nondelegation doctrine,” id. at *1. Because Cooper is

directly on point, we are bound by its holding. See Chester ex rel. N.L.R.B. v. Grane

Healthcare Co., 666 F.3d 87, 94 (3d Cir. 2011) (“Under our Internal Operating

Procedures, a panel of this Court cannot overrule an earlier binding panel decision; only

the entire court sitting en banc can do so.” (citing Third Circuit I.O.P. 9.1)). Accordingly,

we reject Honaker’s contention that SORNA violates the nondelegation doctrine by

delegating authority to the Attorney General to determine the applicability of SORNA’s

registration requirements to pre-SORNA sex offenders.

                                             II.

       For the foregoing reasons, we affirm the District Court’s denial of Honaker’s

motion to dismiss.




                                             3